Citation Nr: 1209846	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-23 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for the cause of the Veteran's death.

2.  Service connection for the cause of the Veteran's death.

3.  Whether new and material evidence was received in order to reopen a claim for Dependants' Educational Assistance (DEA) under 38 U.S.C. chapter 35.

4.  Entitlement to DEA.

5.  Whether new and material evidence was received in order to reopen a claim for entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C. § 1318.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to February 1953.  He died on May [redacted], 2002.  The appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Atlanta, Georgia.  It was remanded by the Board in September 2010 and has now been returned to the Board for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's  claim for service connection for the cause of the Veteran's death was previously denied in rating decisions that were dated in September 2002, February 2004, and November 2005.  The appellant was notified of these decisions and her appellate rights, but she did not perfect a timely appeal from any of them.
2.  The evidence received since the November 2005 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.

3.  The appellant's claim for service connection for DEA was previously denied in a rating decision that was dated in November 2005.  The appellant was notified of this decision and her appellate rights, but she did not perfect a timely appeal from this decision.

4.  The evidence received since the November 2005 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for DEA.

5.  The Veteran died in May 2002.  The death certificate lists the cause of death as cardiopulmonary arrest due to or as a consequence of end stage renal disease on hemodialysis, due to or as a consequence of chronic obstructive pulmonary disease, due to or as a consequence of peripheral vascular disease, with other significant conditions contributing to death being hypertension, history of cardiovascular accident, history of congestive heart failure, and coronary artery disease.

6.  The Veteran was not service connected for any disabilities at the time of his death.

7.  It is at least as likely as not that the Veteran's end stage renal disease was due to a disease or injury that occurred during his service.

8.  By virtue of the grant of service connection for the cause of the Veteran's death herein, the claim for entitlement to DIC pursuant to 38 U.S.C. § 1318 is rendered moot.


CONCLUSIONS OF LAW

1.  The RO's rating decisions in September 2002, February 2004, and November 2005 that denied service connection for the cause of the Veteran's death are final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The RO's rating decision in November 2005 that denied entitlement to DEA is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

4.  New and material evidence has been received to reopen the claim of entitlement to DEA.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2011). 

6.  The criteria for DEA are met.  38 U.S.C.A. § 3500 (West 2002); 38 C.F.R. § 21.3001 (2011).

7.  The appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the claimant with the development of facts pertinent to her claim.  Given the favorable actions taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  

 New and Material Evidence

In September 2002, February 2004, and November 2005 rating decisions, the RO denied service connection for the cause of the Veteran's death because the Veteran's death was determined to in all likelihood have been due to a host of end-organ disease processes that he incurred subsequent to his active duty period.  The evidence considered at that time included the Veteran's service treatment records, a VA examination dated in February 2002, and the Veteran's death certificate.  The November 2005 rating decision also denied DEA on the basis that the Veteran's death was not due to a service-connected disability, and none of the other criteria for that benefit were met.  The claimant did not timely file a notice of disagreement with any of these decisions, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

In this case, evidence received since the November 2005 rating decision includes a December 2008 opinion from a private physician who opined that the Veteran's death was directly related to severe uncontrolled hypertension which developed during an episode of glomerulonephritis which occurred during his time of military service.  This evidence is new because it was not of record at the time of the most recent prior denial of the claim.  It is material because it directly relates to an unestablished fact by providing a nexus between a disease or injury in service and the Veteran's death.  Further, it presents a reasonable possibility of substantiating the claim.

Service Connection for the Cause of the Veteran's Death

The Veteran's death certificate indicates that he died in May 2002.  The cause of death was stated as cardiopulmonary arrest due to or as a consequence of end stage renal disease on hemodialysis, due to or as a consequence of chronic obstructive pulmonary disease, due to or as a consequence of peripheral vascular disease, with other significant conditions contributing to death being hypertension, history of cardiovascular accident, history of congestive heart failure, and coronary artery disease.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in, or aggravated by, service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When determining service connection, a presumption of soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's enlistment examination does not show any abnormalities except a small left varicocele.  During service, the Veteran had frequent episodes of tonsillitis and was admitted to the hospital in August 1952 for a tonsillectomy.  Lab tests revealed that the Veteran had developed glomerulonephritis, which was felt to have preexisted his service.  The Veteran also had elevated blood pressure of 170/96 at this time.  The Veteran was medically discharged as a result of the finding of chronic glomerulonephritis.  

In February 2002, in connection with a service connection claim that was filed during his lifetime, the Veteran was afforded a VA examination to determine the cause of his end stage renal disease.  The examiner opined that because the Veteran's disease had already progressed to end stage renal disease, it was impossible to determine the etiology of his disease.  He noted that the Veteran had an episode of glomerulonephritis in 1952.  At enlistment in October 1951, the Veteran had a urinalysis that showed a normal microscopic exam.  He developed tonsillitis in July 1952 and was diagnosed with glomerulonephritis in August 1952 after a urinalysis showed red blood cells and red blood cell casts.  He had a tonsillectomy but did not have a renal biopsy.  There was no way for the examiner to determine whether the glomerulonephritis contributed to his end stage renal disease.  He had multiple other medical problems, including diabetes mellitus, for the past 23 years with end organ damage.  In addition, he had atherosclerotic renovascular disease with prior right artery stenosis, peripheral vascular disease, and longstanding hypertension since 1982.  Any of these disease processes could have caused his end stage renal disease.  It did appear clear from the records that the Veteran's glomerulonephritis did not predate his enlistment into the service.  However, the examiner reiterated that he could not determine whether or not the glomerulonephritis contributed to or caused the Veteran's end stage renal disease.  

In connection with the current claim, the appellant submitted a December 2008 opinion from Dr. P.A.  Dr. P.A. indicated that he reviewed the claims file.  He opined that the Veteran's death was directly related to severe uncontrolled hypertension which developed during an episode of glomerulonephritis in service.  

Dr. P.A. noted that at the Veteran's enlistment in October 1961, his urinalysis was completely normal with no evidence of blood or albumin.  His blood pressure was also normal at 136/72.  During his period of service, the Veteran was hospitalized for a tonsillectomy after frequent episodes of tonsillitis.  Several weeks after his latest tonsillitis, he was diagnosed with glomerulonephritis.  On August 18, 1952 the Veteran was noted to have casts, red blood cells, and white blood cells in his urine, and his blood pressure was 160/100.  The clinical picture of the glomerulonephritis most likely represented an acute illness and not a chronic nephritis, and the temporal association with the tonsillitis made poststreptoccocal glomerulonephritis a likely diagnosis.  Poststreptococcal glomerulonephritis is an example of acute nephritis marked by inflammation.  The result of this is proteinuria.  The clinical disease begins with sudden development of hematuria and renal insufficiency two to three weeks after streptococcal pharyngitis is present.  The hypertension and acute renal insufficiency associated with post streptococcal glomerulonephritis may be alarming as it was in the case of the Veteran.  Usually, clinical manifestations of this condition rapidly resolve and post patients achieve complete clinical resolution of the initial episode.  However, some patients with severe glomerular damage have persistent proteinuria and hypertension that require long term therapy.  Repeat episodes of poststreptococcal glomerulonephritis are rare.  Hematuria usually resolves within three to six months.  The degree of proteinuria falls during recovery but at a much slower rate.  The Veteran was still having proteinuria in 1993 and at that time his nephrologist opined that it could have been related to the Veteran's in-service episode of glomerulonephritis.

Long-term prognosis for acute glomerulonephritis is not necessarily benign.  Patients like the Veteran could develop hypertension and recurrent proteinuria with an otherwise relatively normal urine sediment and renal insufficiency as long as 10 to 40 years after the illness.  These late complications are probably hemodynamically mediated.  The hypothesis is that the glomeruli are irreversibly damaged during the acute episode, but compensatory hyperfiltration in the remaining glomeruli maintains a relatively normal glomerular filtration rate, and hence, normal laboratory measures of renal function.  However, this response is associated with increases in glomerular pressure and size, both of which then contribute to ongoing glomerular injury which manifests years later.  One study showed that 42 percent of patients with acute glomerulonephritis develop long term sequelae of hypertension and proteinuria.  The Veteran was one of these patients.  After an acute tonsillitis, he developed severe kidney inflammation and hypertension though he was previously healthy.  He was noted to have persistent proteinuria in the setting of resolved glomerulonephritis as late as 1976 with resolution by the early 1980s.  However, his severe hypertension continued to be present and was a contributing factor not only in his end stage renal disease but also his peripheral vascular disease and coronary artery disease.  Dr. P.A. noted that records in the claims file showed persistent hypertension over many years, beginning in service with the episode of glomerulonephritis.  

A July 1998 treatment record from the Veteran's private physician, Dr. C.G., indicated that the diagnostic impressions included chronic renal failure, likely secondary to underlying hypertensive nephrosclerosis, complicated by diabetes and renal vascular disease. 

Dr. P.A. concluded that the Veteran had chronic uncontrolled hypertension that began as a consequence of his in-service glomerulonephritis.  At the time of his discharge from service, the Veteran had persistent hypertension and proteinuria as a result of that episode.  In Dr. P.A.'s opinion, the Veteran's glomerulonephritis made his kidneys more susceptible to the long term effects of diabetes and hypertension.  The severe hypertension that developed in service continued to be present for many years and was a contributing factor not only in his end stage renal disease but also his peripheral vascular disease, coronary artery disease, and eventually his death.

In this case, the February 2002 VA examination report essentially amounted to a non-opinion, with the examiner concluding that it was impossible to determine the cause of the Veteran's end stage renal disease.  However, he noted that the Veteran's in-service glomerulonephritis and his persistent hypertension could have been causative factors.  Although the examiner indicated that the Veteran's hypertension had its onset in 1982, service treatment records show hypertension in service in 1952.  Moreover, as noted by Dr. P.A., later treatment records show that hypertension continued after service and prior to 1982.  In contrast with the February 2002 VA examiner, Dr. P.A. provided a well reasoned and highly probative opinion that related the Veteran's death from end stage renal disease to the episode of glomerulonephritis in service and the hypertension that developed in service and continued thereafter.  While the Veteran's medical board paperwork indicated that his glomerulonephritis preexisted his service, there was no rationale provided for that conclusion, and both the VA examiner and Dr. P.A. agreed that the Veteran's glomerulonephritis did not predate his service based on normal urinalysis at entry.  In any event, the Veteran did not have hypertension at entry.  Therefore, even if the glomerulonephritis predated his service, the hypertension is service-related, developing in August 1952 after an acute infection.  According to Dr. P.A., the Veteran's uncontrolled hypertension led not only to his end stage renal disease but also to his peripheral vascular disease and coronary artery disease, both of which were listed on the death certificate as having had contributed to the Veteran's death.  There is no medical opinion of record that is to the contrary.

Insofar as the weight of the medical evidence shows that the cause of the Veteran's death was directly related to a disease or injury that occurred during his service, service connection for the cause of the Veteran's death is granted.  

Dependants' Educational Assistance

For the purposes of dependants educational assistance under 38 U.S.C.A. Chapter 35 (see 38 C.F.R. § 21.3020), the child, spouse or surviving spouse of a veteran will have basic eligibility if certain conditions are met, including, that a permanent total service-connected disability have been in existence at the date of the Veteran's death, or that the veteran died as a result of a service-connected disability.  38 C.F.R. § 3.807(a).  The Board has determined that the Veteran died of a service-connected disability.  Therefore, the requirements for entitlement to DEA are met. 


38 U.S.C. § 1318

The Board has granted the appellant's claim for entitlement to service connection for the Veteran's cause of death.  Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes.  In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See, generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997). 

Because the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed, as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).



CONTINUED ON NEXT PAGE


ORDER

New and material evidence having been received, the claim for entitlement to service connection for the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is granted.

New and material evidence having been received, the claim for entitlement to DEA is reopened.

Entitlement to DEA is granted.

The claim for entitlement to DIC pursuant to 38 U.S.C. § 1318 is dismissed.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


